                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

QUINTEZ TALLEY                 :                             CIVIL ACTION
                               :
     v.                        :
                               :
PENNSYLVANIA DEPARTMENT OF     :
CORRECTIONS, INMATE ACCOUNTING :
And CYNTHIA LINK               :                             NO. 19-1589

                                         MEMORANDUM


Savage, J.                                                                            July 2, 2019


        Quintez Talley, an inmate at SCI-Fayette, brings this 42 U.S.C. § 1983 action

against the Pennsylvania Department of Corrections, “Inmate Accounting,” and Cynthia

Link, the Warden at SCI Graterford. He also seeks leave to proceed in forma pauperis.

For the following reasons, we will grant Talley leave to proceed in forma pauperis and

dismiss his Complaint for failure to state a claim.

                                               FACTS

        Talley is a prolific litigator in the federal courts.          On March 8, 2017, while

incarcerated at SCI Graterford, $15,000 was placed in his prison account. At that time,

he owed filing fees pursuant to the Prison Litigation Reform Act in connection with three

cases he had filed in the Middle District of Pennsylvania. 1 Proceeding pro se and in

forma pauperis, he had consented to the deduction of those filing fees from his prison

account. Accordingly, on the day that the money was deposited into his prison account,

a total of $950.20 was deducted to cover outstanding fees Talley owed in those cases.



1Talley v. Glessner, Civ. A. No. 15-407 (M.D. Pa.), Talley v. Wetzel, Civ. A. No. 15-1170 (M.D. Pa.), and
Talley v. Wetzel, Civ. A. No. 15-1698 (M.D. Pa.).
          Talley alleges that Inmate Accounting, which appears to be a department at SCI

Graterford, was responsible for ensuring that the payments were delivered to the Middle

District of Pennsylvania. On December 20, 2018, Talley wrote to the Clerk of Court for

the Middle District of Pennsylvania to inquire about the status of his payments. He

received letters in response informing him that the money deducted from his prison

account had not been delivered to the court. He also claims that a deduction of $3.50

taken for satisfaction of a filing fee was never delivered to the Court. Talley separately

alleges that $1,123.31 was deducted from his account for “institutional fines,” and that

he had not “consented to nor been given notice nor an opportunity to appeal.”2

          Talley alleges that the above deductions violated his Fourth Amendment and due

process rights, constituted an unconstitutional taking, and violated the Racketeer

Influenced and Corrupt Organizations Act (“RICO”). He claims that the $1,123.31

deduction constitutes an excessive fine. Talley brings state law tort claims.

                                     STANDARD OF REVIEW

          We shall grant Talley leave to proceed in forma pauperis because it appears that

he is incapable of paying the fees to commence this civil action. 3 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii) apply, which requires us to dismiss the Complaint if it is

frivolous or fails to state a claim. A complaint is frivolous if it “lacks an arguable basis

either in law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally




2   Compl. ¶ 17.

3However, as Talley is a prisoner, he will be obligated to pay the filing fee in installments in accordance
with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).


                                                    2
baseless if it is “based on an indisputably meritless legal theory.” Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995).

       Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed

by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999),

which requires the Court to determine whether the complaint contains “sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not

suffice. Id. Furthermore, “[i]f the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). As

Talley is proceeding pro se, we construe his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

                                      DISCUSSION

                                  Claims Under § 1983

       Talley brings his constitutional claims pursuant to 42 U.S.C. § 1983. “To state a

claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation

was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988). Talley’s constitutional claims fail for the following reasons.

                          Liability of the Named Defendants

       Talley named the Pennsylvania Department of Corrections, Inmate Accounting,

and Link as the defendants in this case. However, the Pennsylvania Department of

Corrections is entitled to Eleventh Amendment immunity from suit under § 1983 and, in



                                              3
any event, is not a “person” for purposes of § 1983. See Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989); Lavia v. Pa. Dep’t of Corr., 224 F.3d 190, 195 (3d Cir.

2000). Likewise, Inmate Accounting, as a department of a state prison, is not a person

subject to suit under § 1983. Fischer v. Cahill, 474 F.2d 991, 992 (3d Cir. 1973)

(concluding that a prison medical department was not a “person” for purposes of §

1983). Accordingly, Talley’s claims against those entities are legally baseless.

       Talley has also failed to state a plausible basis for a claim against Link. He

alleges that Link was “ultimately in charge of overseeing all of the daily operations” at

SCI Graterford, so she is responsible for any mismanagement of his prison account.

“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that

each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676; see also Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d Cir. 1988) (“A defendant in a civil rights action must have personal

involvement in the alleged wrongs.”). There are “two general ways in which a

supervisor-defendant may be liable for unconstitutional acts undertaken by

subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014),

reversed on other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015). First, a

supervisor may be liable if he or she “with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which directly caused [the]

constitutional harm.” Id. (quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir. 2004) (alteration in original)). “Second, a supervisor may be

personally liable under § 1983 if he or she participated in violating the plaintiff's rights,

directed others to violate them, or, as the person in charge, had knowledge of and



                                               4
acquiesced in the subordinate’s unconstitutional conduct.” Id. “[T]he level of intent

necessary to establish supervisory liability will vary with the underlying constitutional tort

alleged.” Id. at 319.

       Here, it is clear that Talley seeks to hold Link liable based solely on her position

as Superintendent and not based on her personal involvement in any of the events

giving rise to his claims. Accordingly, he has not stated a plausible basis for a claim

against her.

                               Fourth Amendment Claims

       “[P]risoners have no legitimate expectation of privacy and . . . the Fourth

Amendment’s prohibition on unreasonable searches does not apply in prison cells.”

Hudson v. Palmer, 468 U.S. 517, 530 (1984); Doe v. Delie, 257 F.3d 309, 316 (3d Cir.

2001) (“The Supreme Court has concluded that the Fourth Amendment right to privacy,

to be free from unreasonable searches, is fundamentally inconsistent with

incarceration.”).   Courts have extended that logic to conclude that the Fourth

Amendment does not apply to seizures from inmate accounts. See Taylor v. Knapp,

871 F.2d 803, 806 (9th Cir. 1989) (explaining that the Fourth Amendment “does not

protect an inmate from the seizure and destruction of his property” and does not “protect

an inmate from the conversion of his property”; Jackson v. SCI-Camp Hill, No. 1:11-CV-

1135, 2012 WL 3990888, at *5 (M.D. Pa. Sept. 11, 2012) (agreeing that an inmate “has

no Fourth Amendment rights in his prison financial account” and collecting cases), aff'd

Jackson v. SCI Camp Hill, 530 F. App'x 150 (3d Cir. 2013) (per curiam). Therefore,

Talley’s Fourth Amendment claims are legally baseless.




                                              5
                                    Takings Clause Claims

           “The Takings Clause of the Fifth Amendment provides that ‘private property [shall

not] be taken for public use, without just compensation.’” 4 Nat'l Amusements Inc. v.

Borough of Palmyra, 716 F.3d 57, 63 (3d Cir. 2013) (quoting U.S. Const. amend. V)

(alteration in original). Talley alleges that his property was “deposite[d] into Defendant

DOC’s bank account” and thus taken for public use. 5 However, that allegation appears

to be based entirely on speculation. Thus, the Takings Clause is not implicated here.

See Roop v. Ryan, No. CV 12-0270-PHX-RCB, 2012 WL 1068637, at *3 (D. Ariz. Mar.

29,            2012)   (“A prisoner property    claim     only      implicates      the      Fifth

Amendment Takings Clause where the prisoner alleges that prison officials took his

personal property and converted it for public use without just compensation.”); Allen v.

Wood, 970 F. Supp. 824, 831 (E.D. Wash. 1997) (“Plaintiff fails to show that property

he was authorized to receive was taken for public use.”).

                                  Eighth Amendment Clams

           Talley claims that the $1,123.31 deducted from his account for “institutional fines”

violates the Eighth Amendment’s prohibitions on excessive fines because he “has done

NOTHING throughout his ENTIRE incarceration to warrant such a fine.” 6 He adds in a

footnote that he “has no idea why this large sum was taken” and that he “withholds the

right to amend this Complaint to argue the fines were still ‘excessive.’” 7 Although it is


4 The Takings Clause applies to the states through the Fourteenth Amendment. See Palazzolo v. Rhode

Island, 533 U.S. 606, 617 (2001).

5   Compl. ¶ 24.

6   Compl. ¶ 25.

7   Id. n.7.


                                                 6
possible that the fines to which Talley was subjected, it is not plausible because he had

not pled sufficient facts giving rise to an inference that these fines were constitutionally

inappropriate. Without further factual development, Talley has not stated a plausible

basis for a claim. See Iqbal, 556 U.S. at 678 (“Where a complaint pleads facts that are

merely consistent with a defendant's liability, it stops short of the line between possibility

and plausibility of ‘entitlement to relief.” (internal quotations omitted)); Fowler v. UPMC

Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009) (explaining that “a complaint must do

more than allege the plaintiff's entitlement to relief,” rather, “[a] complaint has to ‘show’

such an entitlement with its facts.”).

                                   Due Process Claims

        “‘[A]n unauthorized intentional deprivation of property by a state employee does

not constitute a violation of the procedural requirements of the Due Process Clause of

the Fourteenth Amendment if a meaningful post deprivation remedy for the loss is

available.’” Spencer v. Bush, 543 F. App'x 209, 213 (3d Cir. 2013) (quoting Hudson v.

Palmer, 468 U.S. 517, 533 (1984))). The Pennsylvania Department of Corrections

grievance procedure provides a sufficient remedy for intentional deprivations of

property. See Tillman v. Lebanon Cty. Corr. Facility, 221 F.3d 410, 422 (3d Cir. 2000)

(holding that prison grievance system provides adequate post-deprivation remedy).

Hence, Talley’s due process claims based on the deduction of filing fee payments that

were not delivered to the federal court are legally baseless. See Pettaway v. SCI Albion,

487 F. App’x 766, 767 (3d Cir. 2012) (per curiam) (dismissing appeal as frivolous where

plaintiff alleged that “the DOC improperly deducted court costs and fees from his prison




                                              7
account, pursuant to Act 84, over a period of years despite the fact that his ‘commitment

order’ provided that his fine and court costs were to be paid by Allegheny County”).

                                           RICO Claims

          The federal civil RICO statute provides that “[a]ny person injured in his business

or property by reason of a violation of section 1962 of this chapter[, which prohibits

racketeering activity,] may sue therefor in any appropriate United States district court .

. . .” 18 U.S.C. § 1964(c). Section 1962 provides, in relevant part:

                   (c) It shall be unlawful for any person employed by or
                   associated with any enterprise engaged in, or the activities of
                   which affect, interstate or foreign commerce, to conduct or
                   participate, directly or indirectly, in the conduct of such
                   enterprise’s affairs through a pattern of racketeering activity .
                   ...

18 U.S.C. § 1962.

          To state a civil RICO claim, a plaintiff must allege the following elements: “(1)

conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.” Sedima,

S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985).                  The RICO statute defines

“racketeering activity” by enumerating a list of predicate acts. See 18 U.S.C. § 1961(1).

A “pattern” of racketeering activity requires at least two predicate acts. See 18 U.S.C.

§ 1961(5).

          Talley alleges that he is asserting “a pattern of racketeering activity . . . i.e.,

extortion (under color of official right/authority).” 8 Presumably, he is claiming as the

predicate acts supporting his RICO claim that the defendants violated the Hobbs Act,

which criminalizes interference with interstate commerce by extortion.            See Wilkie v.



8   Compl. ¶ 21.


                                                  8
Robbins, 551 U.S. 537, 539 (2007). The alleged extortion must have at least a de

minimis effect on interstate commerce to violate the Hobbs Act. United States v. Powell,

693 F.3d 398, 402 (3d Cir. 2012). Under the Hobbs Act, extortion is defined as “the

obtaining of property from another, with his consent, induced by wrongful use of actual

or threatened force, violence, or fear, or under color of official right.” 18 U.S.C. §

1951(b)(2). To establish extortion under color of official right, “a public official [must

have] obtained a payment to which he was not entitled, knowing that the payment was

made in return for official acts.” Evans v. United States, 504 U.S. 255, 268 (1992);

United States v. Pawlowski, 351 F. Supp. 3d 840, 849 (E.D. Pa. 2018) (“To sustain a

conviction for Hobbs Act extortion under color of official right, the Government must

offer proof of a quid pro quo—i.e., that a public official receive[d] a payment in return for

his agreement to perform specific official acts.” (internal quotations omitted)).

       Talley has not pled extortion. Nothing suggests that the deductions from his

account were made in return for an official act.         Rather, Talley alleges that the

deductions were either improper or not applied for their intended purpose.              The

Complaint also fails to plausibly allege how the deductions from Talley’s prison account

by officials of the Pennsylvania Department of Corrections impacts interstate

commerce. Thus, Talley has failed to state a RICO claim based on predicate acts of

extortion.

                                    State Law Claims

       The only possible independent basis for the Court’s jurisdiction over Talley’s

state law claims is 28 U.S.C. § 1332, which provides that a district court has jurisdiction

over a case in which “the matter in controversy exceeds the sum or value of $75,000,



                                              9
exclusive of interest and costs, and is between . . . citizens of different States.” 9 28

U.S.C. § 1332(a). Diversity jurisdiction requires “complete diversity,” which in turn

requires that “no plaintiff be a citizen of the same state as any defendant.” Zambelli

Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010).                           “The burden of

establishing federal jurisdiction rests with the party asserting its existence.” Lincoln

Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (citing DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006)).

          Talley has not pled a basis for diversity jurisdiction. In any event, it appears that

the parties are not diverse and that the amount in controversy does not exceed the

jurisdictional threshold. Accordingly, the Court will dismiss Talley’s state law claims for

lack of jurisdiction.

                                              CONCLUSION

          For the foregoing reasons, we shall dismiss Talley’s federal claims as legally

baseless and for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and

(ii). We shall also dismiss his state law claims for lack of jurisdiction.

          Although it is unlikely that Talley can state a plausible claim here, in light of his

pro se status we shall grant him leave to file an amended complaint.



                                                    /s/ TIMOTHY J. SAVAGE J.




9   We will not exercise supplemental jurisdiction, having dismissed Talley’s federal claims.


                                                      10
